           Case 1:19-cr-00018-ABJ Document 76 Filed 04/15/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,

                Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/


                                             ORDER

        Before the Court is Roger J. Stone’s Motion to Dismiss [Dkt #69]. The Court having

considered the Defendant’s motion and otherwise being fully advised, finds as follows:

     1. Separation of Powers prevents the Special Counsel from indicting Mr. Stone for allegedly

        making materially false statements to the Legislative Branch, absent a Congressional

        referral;

     2. The Special Counsel's Office actions vis a vis Roger Stone impermissibly violate the

        Appropriations Clause of the Constitution;

     3. The Special Counsel Appointment violates the Vesting Clause of the Constitution;

     4. The Special Counsel Appointment impermissibly encroaches upon the Executive Power

        in violation of the Take Care Clause of the Constitution;

     5. The Special Counsel Appointment violates the Appointments Clause of the Constitution;

     6. The Special Counsel Appointment is invalid because it was not commissioned by the

        President of the United States.
           Case 1:19-cr-00018-ABJ Document 76 Filed 04/15/19 Page 2 of 2



      Therefore, it is ORDERED AND ADJUGED that the Indictment against the Defendant is

Dismissed.

         DONE AND ORDERED in Washington, DC, this _____ day of _____, 2019.



                                                     _______________________________

                                                     AMY BERMAN JACKSON
                                                     United States District Judge

DATE:

cc:      all counsel of record
